    Case 18-30646-JNP             Doc 73     Filed 04/14/20 Entered 04/14/20 16:36:06              Desc Main
                                             Document     Page 1 of 2




UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY                                                      Order Filed on April 14, 2020
                                                                            by Clerk
Caption in Compliance with D.N.J. LBR 9004-1(b)                             U.S. Bankruptcy Court
                                                                            District of New Jersey
MARK S. CHERRY, ESQUIRE
385 KINGS HIGHWAY NORTH
CHERRY HILL, NJ 08034
PHONE: (856) 667-1234

                                                            Case No.:           18-30646

                                                            Chapter:            13




                                                            Hearing Date:       4/5/2020
In Re:
                                                            Judge:             JNP
SYLVIA KETT-SOLOTOFF




                           ORDER GRANTING MOTION TO REINSTATE STAY


              The relief set forth on the following page is ORDERED.




         DATED: April 14, 2020
Case 18-30646-JNP        Doc 73     Filed 04/14/20 Entered 04/14/20 16:36:06            Desc Main
                                    Document     Page 2 of 2



       The Court having reviewed the debtor’s Motion to Reinstate the Automatic Stay, and any
related responses or objections, it is hereby

ORDERED that:

   1. The automatic stay is reinstated as to all creditors.

   2. The debtor shall serve a copy of this order on the trustee, all parties that were served with
   the Motion, and any parties who objected or responded to the motion.
